DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2019/031715 08/09/2019
FOREIGN APPLICATIONS
JAPAN 2018-152109 08/10/2018
	This office action is in response to Applicant’s amendment submitted March 2, 2022.  Claims 1-4 and 6-11 are pending.
	All rejections which relied on Kitakawa (WO 2018/038103 A1) are withdrawn.  Kitikawa is disqualified as prior art as explained in Applicant’s arguments and the declaration of Kitakawa and Sasayama filed March 2, 2022.
The terminal disclaimer filed on March 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number 16327009 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following are new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by GB1050452 as evidenced by Shibasaki-Kitakawa (Bioresource Technology 98 (2007) 416-421) or, in the alternative, under 35 U.S.C. 103 as obvious over GB1050452 in view of Shibasaki-Kitakawa (Bioresource Technology 98 (2007) 416-421).
	GB1050452 teaches a method wherein saccharose (sucrose) was reacted with methyl stearate or n-butyl oleate in the presence of Amberlite IR 45.  See page 2, Examples 1-3.  Amberlite IR 45 is known to be a weakly basic anion exchange resin which contains amine b limitation in claim 3 because primary, secondary, and tertiary amines have pKb values between 3 and about 4.5.
GB1050452 does not teach that the saccharide is adsorbed onto the weakly basic solid catalyst.  Shibasaki-Kitakawa teaches that the first step for transesterification of an alcohol and a fatty acid ester using an anion-exchange resin is adsorption of alcohol on the resin catalyst.  See page 418, second column, first full paragraph.  Thus, adsorption of sucrose (analogous to Shibasaki-Kitakawa’s alcohol) inherently occurs during the reaction.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the application was filed to adsorb sucrose onto the anion exchange resin because it is the first step in the transesterification reaction.

Claim(s) 1-4 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Andoh as evidenced by Shibasaki-Kitakawa (Bioresource Technology 98 (2007) 416-421) or, in the alternative, under 35 U.S.C. 103 as obvious over Andoh in view of Shibasaki-Kitakawa (Bioresource Technology 98 (2007) 416-421).
Andoh teaches reacting a monosaccharide or disaccharide with a fatty acid ester (C6-22 fatty acid and lower alcohol) and a weakly basic anion exchange resin.  See abstract and page 4, third paragraph.  Disaccharides include sucrose (page 4, line 56).  The fatty acid ester can be methyl oleate (page 5, lines 29-35).  The resins to be used include WA-20 and WA-30 (page 7, lines 43-45) which are porous and weakly basic anion exchange resins having a pKb of 5-7, according to Table 1 of the instant specification.  In Example 77, Diaion WA-20 was used, and Diaion WA-30 was used in Example 79 (see Table 8 on pages 23-24).

Alternatively, it would have been obvious to one of ordinary skill in the art at the time the application was filed to adsorb sucrose onto the anion exchange resin because it is the first step in the transesterification reaction.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andoh in view of Shibasaki-Kitakawa or Andoh as evidenced by Shibasaki-Kitakawa.
Andoh teaches as set forth above.
Andoh does not provide an example of a process wherein the saccharide was sucrose and the fatty acid ester was methyl oleate.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out Andoh’s process using sucrose and methyl oleate because Andoh specifically teaches that those two reactants are suitable for the process.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623